United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-579
Issued: May 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 16, 2015 appellant, through counsel, filed a timely appeal from a nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) dated October 24, 2014.
As the last merit decision issued in this case was dated July 17, 2013, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does
not have jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for
reconsideration of her claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 5, 2012 appellant, then a 50-year-old mail clerk, filed a Form CA-2 claim for
benefits based on an occupational disease, alleging that she developed neck, back, and bilateral
1

5 U.S.C. § 8101 et seq.

conditions causally related to factors of employment. She stated on the form that she sustained a
medical condition as a result of repeatedly opening and closing heavy bay doors on vehicles.
By letter dated November 27, 2012, OWCP asked appellant to submit additional factual
and medical evidence to determine whether she was eligible for compensation benefits. It asked
her to submit a comprehensive medical report from her treating physician describing her
symptoms and the medical reasons for her condition, and an opinion as to whether her claimed
condition was causally related to her federal employment. OWCP requested that appellant
submit the additional evidence within 30 days.
By decision dated January 4, 2013, OWCP denied the claim, finding that appellant failed to
submit a report from her treating physician which adequately described the work duties that
allegedly caused her claimed conditions; therefore, she failed to submit sufficient evidence to
establish fact of injury.
By letter dated January 14, 2013, appellant, through counsel, requested an oral hearing,
which was held on April 10, 2013. On June 12, 2013 an OWCP hearing representative affirmed
the January 14, 2013 decision.
In a report dated March 12, 2013, received by OWCP on June 24, 2013, Dr. Felix A.
Almentero, Board-certified in physical medicine and rehabilitation, stated that he initially treated
appellant on December 21, 2010 for right shoulder pain, which was radiating to the arm and right
hand; he related these symptoms to a December 1, 2010 employment injury. He advised that she
underwent a magnetic resonance imaging (MRI) scan of her right shoulder on April 27, 2010
which showed no evidence of rotator cuff or detached labral tear. Dr. Almentero stated that
appellant was diagnosed with cervical root lesion and degeneration of cervical intervertebral disc
and that she had a positive Spurling’s test on examination. Appellant underwent an
electromyelogram and nerve conduction study of the upper extremities on December 20, 2010
because she was experiencing neck pain radiating to her right shoulder; this test showed no
evidence of cervical radiculopathy. In a follow-up examination dated January 3, 2011, she
reported having right shoulder pain.
Dr. Almentero advised that on February 10, 2011 appellant underwent an MRI scan of
her cervical spine which showed cervical spondylitic and discogenic changes at C4-7 and disc
herniation at C4-5 with extrusion of disc material. He administered cervical facet injections on
March 3 and 31, 2011 which reduced her pain by more than 60 percent. Appellant underwent
radiofrequency ablation at the right C5-6 and C6-7 levels on July 5, 2011, and radiofrequency
neuro-ablation at C5-6 and C6-7 with rhizotomy of the medial branch of the dorsal C5-6, C6-7
on November 8, 2011. On March 12, 2012 she underwent x-rays of the lumbar spine which
showed mild degenerative disc disease at L4-5, mild dextroconvex scoliosis, and no evidence of
dynamic instability. Dr. Almentero advised that an MRI scan of the lumbar spine taken on
March 12, 2012 showed degenerative disc disease at L4-5 and L5-S1, with disc bulging at L4-5
and mild bilateral foraminal narrowing and a small left paracentral disc protrusion at L5-S1
minimally indenting the left ventral thecal sac. Appellant underwent left-sided L4-5 and L5-S1
facet injections on May 24 and June 29, 2012.

2

Dr. Almentero asserted that appellant’s condition was the result of soft tissue scarring and
nerve root impingement. He advised that individuals who sustain such traumatic injury of the
cervical spine, lumbar spine, and shoulders have a tendency to experience acute exacerbations of
pain involving these areas at later dates; these episodes might be caused by minor or incidental
trauma and might interfere with normal activities of daily living, as was the case with appellant.
Dr. Almentero stated that such traumatic injuries may have also predisposed her to the premature
development of osteoarthritis involving the cervical spine, lumbar spine, and right shoulder. He
diagnosed cervical spondylitis, cervical facet syndrome, lumbar radiculopathy, and lumbar facet
syndrome. Dr. Almentero advised that appellant’s subjective signs and symptoms were within
the normal limits of an average person subjected to this type of trauma and that the objective
findings, including positive examination, and diagnostic tests, confirm the presence of these
injuries. He opined that, after assessment of her condition, based on her history, complaints,
examinations, test results, lack of previous symptoms, and his professional experience with
similar cases, the above-mentioned injuries were directly and causally related to the work-related
incident which occurred on December 1, 2010. Dr. Almentero stated that in all likelihood these
areas would be permanently weakened and that appellant would experience future exacerbations
of her condition; he opined that future arthritic degenerative changes of the cervical spine and
lower extremities might result as a direct result of this injury.
By letter dated June 24, 2013, counsel requested reconsideration.
By decision dated July 17, 2013, OWCP denied modification of the January 4, 2013
decision.
By letter dated August 23, 2013, counsel requested reconsideration.
In an August 22, 2013 report, Dr. Almentero essentially reiterated the findings of his
March 12, 2013 report. He indicated that the August 22, 2013 report was an amended version of
the March 12, 2013 report and attributed appellant’s claimed conditions to the long term effect of
her work duties rather than a previous traumatic injury. Dr. Almentero reiterated that she was
initially treated on December 21, 2010 for right shoulder pain radiating to the right arm and
hand; he, however, stated that she related these symptoms to her occupational, job-related duties.
He related a September 2006 work injury and stated that the work that appellant had performed
at the employing establishment had caused or aggravated her neck, lumbar, and shoulder
conditions and that her duties after March 13, 2010 worsened her right shoulder condition, her
work post-2007 aggravated her back condition, and the duties throughout her career had caused
or aggravated her neck and left shoulder conditions.
Dr. Almentero stated that individuals who sustain occupational disease of the cervical
spine, lumbar spine, and shoulders due to job duties have a tendency to experience acute
exacerbations of pain involving these areas at later dates, which might be caused by minor or
incidental trauma and which might interfere with one’s normal activities of daily living, as has
been the case with appellant. He stated that such occupational duties might also predispose her
to the premature development of osteoarthritis involving the cervical spine, lumbar spine, and
right shoulder; her subjective signs and symptoms were within the normal limits of the average
person subjected to this type of occupational disease. Dr. Almentero concluded that, after
reviewing her condition, based on her history, complaints, examinations, test results, lack of

3

previous symptoms and his experience with similar cases, her above-mentioned occupational
diseases were directly and causally related to the work-related duties of her occupation.
By decision dated November 21, 2013, OWCP denied appellant’s application for review
as it neither raised substantive legal questions nor included new and relevant evidence sufficient
to require OWCP to review its prior decision.
In a November 18, 2013 report, received by OWCP on November 25, 2013,
Dr. Almentero essentially reiterated his previous findings and conclusions and he indicated that
this report was an amended version of the March 12, 2013 report. This report was identical to
his previously submitted “amended” report dated August 22, 2013, except that it added a
notation that appellant was last seen in his practice on May 7, 2013, by Dr. Hajela who
prescribed Voltaren, Zanaflex, and Oxycondone and recommended that appellant follow up with
a surgeon.
By letter dated December 6, 2013, counsel requested reconsideration.
By decision dated October 24, 2014, OWCP denied appellant’s application for review as
it neither raised substantive legal questions nor included new and relevant evidence sufficient to
require OWCP to review its prior decision.
LEGAL PRECEDENT
Section 8128 (a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation.2 Under OWCP’s regulations at 20 C.F.R.
§ 10.606(b), a claimant may obtain review of the merits of his or her claim by showing that
OWCP erroneously applied or interpreted a specific point of law; by advancing a relevant legal
argument not considered by OWCP; or by submitting relevant and pertinent evidence not
previously considered by OWCP.3 Evidence that repeats or duplicates evidence already in the
case record has no evidentiary value and does not constitute a basis for reopening a case.4
ANALYSIS
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; nor has she advanced a relevant legal argument not previously
considered by OWCP.
Appellant submitted a new report dated November 18, 2013 from Dr. Almentero, which
he stated was an amended version of the March 12, 2013 report. This report, however, was
identical to his previously submitted “amended” report dated August 22, 2013, except that it
noted that he was seen for reevaluation by Dr. Hajela on May 7, 2013 and prescribed
medications. The Board has held that the submission of evidence which does not address the
2

Id. at § 8128(a); see also J.W., 59 ECAB 507 (2008).

3

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

4

Howard A. Williams, 45 ECAB 853 (1994).

4

particular issue involved in the case does not constitute a basis for reopening the claim.5 The
new evidence presented in this report, i.e., that appellant was seen by Dr. Hajela on May 7, 2013
is not pertinent to the issue on appeal; whether Dr. Hajela has established that appellant sustained
a work-related back, neck, or bilateral shoulder condition caused or aggravated by her work
duties. This report from Dr. Almentero dated November 18, 2013, otherwise only reiterated
findings and conclusions he made in his August 22, 2013 report; that appellant’s claimed
condition was attributable to an “occupational work duties” and “occupational disease.” OWCP
previously considered his findings and conclusions in reviewing the August 22, 2013 report in its
November 21, 2013 nonmerit decision. This report is therefore cumulative and duplicative and
is not relevant to the issue presented in the instant case.6
On appeal, counsel contends that OWCP abused its discretion by failing to conduct a
merit review given that appellant submitted new medical evidence; i.e., Dr. Almentero’s
amended November 18, 2013 report, to support an occupational disease claim. He contends that
Dr. Almentero demonstrated his awareness of appellant’s work duties and medical history in his
March 12, 2013 report, and subsequently clarified his opinion that she aggravated her neck and
back conditions as a result of performing her work duties for the employing establishment.
Counsel therefore requests that the Board: (a) reverse OWCP’s July 17, 2013 merit decision and
accept appellant’s claim; or (b) vacate and remand for further development of the medical
evidence pertaining to the issue of whether she submitted sufficient medical evidence to establish
a causal relationship between the medical conditions and her work exposure. The Board,
however, as previously noted, does not have jurisdiction over the merits of the claim as this
appeal was not filed within 180 days of the last merit decision issued on July 17, 2013.7 For the
reasons stated above, the Board does not accept counsel’s argument and denies his request. The
Board affirms OWCP’s October 24, 2014 decision.
Appellant’s reconsideration request failed to show that OWCP erroneously applied or
interpreted a point of law nor did it advance a point of law or fact not previously considered by
OWCP. OWCP did not abuse its discretion in refusing to reopen appellant’s claim for a review
on the merits in its October 24, 2014 decision.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for
reconsideration on the merits of her claim under 5 U.S.C. § 8128(a).

5

See David J. McDonald, 50 ECAB 185 (1998).

6

See Patricia G. Aiken, 57 ECAB 441 (2006).

7

20 C.F.R. § 501.3(e).

5

ORDER
IT IS HEREBY ORDERED THAT the October 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

